Citation Nr: 0909528	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-39 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.

While the veteran's claim for special adaptive equipment has 
been previously denied, new and material evidence is not 
required to reopen a claim of this nature, since it is based 
on the veteran's current disability picture.  As such, the 
issue is not framed as the veteran's representative styled it 
in April 2007, but rather as the RO addressed it.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that as a result of the degenerative disc 
disease in his lower back he has permanently lost the use of 
his feet, such that he should be granted eligibility for 
adaptive automobile equipment.  However, it is unclear the 
extent of the impairment of the Veteran's feet, and what the 
cause is of any such impairment.

It is noted that for VA purposes, "loss of use of a foot" 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below knee with use 
of a suitable prosthetic appliance.  The determination will 
be made on the basis of the actual remaining function, 
whether the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump prosthesis.  
38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

The Veteran underwent a VA examination for his back in April 
2003 where it was noted that he used a wheelchair fulltime, 
because it was more comfortable for him to get around.  The 
examiner found that the Veteran could stand quite easily and 
had 5/5 gross muscle strength.  Additionally, while the 
Veteran asserted that he had been diagnosed with foot drop in 
his right foot, the examiner indicated that on gross motor 
testing the Veteran had EHL function, as well as dorsiflexion 
of the ankle; and the examiner opined that the Veteran's 
difficulties with ambulation were secondary to the pain that 
he got when he ambulated and were therefore not a sign of 
true weakness.  The examiner did suggest that the Veteran was 
likely quite deconditioned from his reliance on the 
wheelchair.

In April 2007, it was noted that the Veteran had significant 
pain and tenderness in his right foot, and the Veteran was 
diagnosed with heel spur syndrome.  

After the Board remanded the case in May 2007, the Veteran 
was approved for a scooter and lift based on a diagnosis of 
lumbar radiculopathy with foot drop and deteriorating 
shoulders.  In April 2008, the Veteran had a neurosurgery 
consult where it was noted that he could not stand without 
bilateral support; although he was able to transfer to the 
examination table using his arms without difficulty.  The 
Veteran expressed a myriad of complaints including muscle 
weakness in his lower extremities and foot drop on the right, 
but the doctor indicated that the degree of pain complaints 
did not correspond with the findings on the MRI or EMG, as 
the EMG showed that the Veteran's lower extremities were 
within normal limits.  The neurosurgeon stated that there was 
no clear explanation for the Veteran's bilateral leg weakness 
and his need for a wheelchair.  

An orthopedic surgeon also reviewed the Veteran's case in 
April 2008 indicating that he did not have an explanation for 
why the Veteran was unable to ambulate, and he encouraged the 
Veteran to get out of his wheelchair and at least stand in an 
effort to regain some strength.

As recently as April 2008, it was noted that the Veteran was 
still driving, and using his left foot to brake, but in May 
2008, it was noted that the veteran had visible calf atrophy 
in his right calf, which the doctor suggested was indicative 
of motor neuropathy.

Given the latest evidence, it is unclear whether, and if so 
to what degree, the Veteran has the use of either of his 
feet.  Furthermore, it is unclear whether any loss of use of 
his feet is related to the degenerative joint disease in his 
lower back or to some other disability such as diabetes 
mellitus.  As such, an additional remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claims file 
and should review it, conducting any tests 
he/she deems appropriate.  Any opinion 
offered should be supported by a full 
rationale.  The examiner should determine 
whether the Veteran has loss or permanent 
loss of use of one or both feet; and, if 
so, he/she should provide an opinion as to 
whether it is as likely as not (50 percent 
or greater) that the Veteran's loss or 
loss of use is the result of his 
degenerative joint disease of the lumbar 
spine with disc bulge and spinal stenosis. 

The examiner is instructed that "loss of 
use of a foot" will be held to exist when 
no effective function remains other than 
that which would be equally well served by 
an amputation stump at the site of 
election below knee with use of a suitable 
prosthetic appliance.  The determination 
should be made on the basis of the actual 
remaining function, whether the acts of 
balance, propulsion, etc., could be 
accomplished equally well by an amputation 
stump prosthesis. 

2.  Thereafter, re-adjudicate the claim on 
appeal.  If the Veteran's claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period for 
response and return the case to the Board, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




